 62DECISIONSOF NATIONALLABOR RELATIONS BOARDAssociated Transport Company of Texas,Inc., andTransamerica Transport,Inc.andGeneral Drivers,Warehousemen&Helpers Local Union No. 968,affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica.Cases 23-CA-2636, 23-CA-2690, and23-CA-2690-2November 9, 1971SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn October 8, 1968, the National Labor RelationsBoard issued its Decision and Order in the above-entitled proceeding, finding that Respondent Associ-ated Transport Company of Texas, Inc., had,interalia,violated Section 8(a)(3) and (1) of the NationalLabor Relations Act, as amended.' The Board'sOrder directed Respondent Associated, its officers,agents, successors, and assigns, to offer immediateand full reinstatement to 17 employees and to makethem whole for the period of time for which they werediscriminatorily denied employment. On June 2,1970, the Court of Appeals for the Fifth Circuitgranted the Board's Motion for Judgment by Defaultand on June 23, 1970, issued its judgment enforcingthe Board's Order in full against Respondent Associ-ated, "its officers, agents, successors and assigns." 2On October 8, 1970, the Regional Director forRegion 23 issued and served on the parties a backpayspecification and notice of hearing which alleged,inter alia,that Respondent Transamerica Transport,Inc., was an "alter ego" and/or "successor" employerof Respondent Associated, and as such was jointlyand severally liable with Respondent Associated forremedying the unfair labor practices found. Thereaft-er,Respondent Associated filed an answer to thespecification and Respondent Transamerica filed ananswer and a first amended answer.Respondent Associated's answer did not specifical-lydispute the accuracy of the figures used incomputing gross backpay set forth in the backpayspecification and made no effort to explain its failureto doso, asprovided by Section 102.54(b) and (c) of1173 NLRB 100.2N.L.R.B.v. Associated TransportCompany ofTexas, Inc,No. 28469.3The Trial Examiner granted the General Counsel'smotion forjudgment on the pleadings against Respondent Associated.4Respondent Transamerica moved that the record be reopened so thatitmight have an opportunity to subpena witnesses necessary for its defenseand to permit testimony on the backpay of Leonard R. Dravecky. Themotion is denied for the reasons that Respondent had ample opportunityto subpena witnesses during the course of the hearing which extended fromJanuary 26 to March 9,1971, and we have accepted,seeinfra,socialsecurity records pertaining to the interim earnings of Leonard RtheBoard'sRules and Regulations, Series 8, asamended.On November 20, 1970, the GeneralCounsel filed a motion to strike a portion of theanswer of each Respondent, a motion that specificcalculationsof the amounts of net backpay bedeemed true and correct, and a motion for judgmenton the pleadings against both Respondents. Respon-dent Transamerica filed an opposition thereto. OnJanuary 14, 1971, Trial Examiner Arthur Leff issuedrulings on General Counsel's motions wherein hegranted the motion that specific calculations of theamounts of backpay due be deemed to be admitted ascorrect because of Respondent Associated's failure toplead specifically as required by Section 102.54(b) ofthe Board's Rules. The Trial Examiner also grantedthe motion to strike part of Respondent Associated'sanswer because it attempted to put in issue subjectmatter which had been fully litigated and determinedadversely to Respondent Associated in the priorunfair labor practice proceeding. However, the TrialExaminer referred the motion for judgment on thepleadings against Respondent Associated to the TrialExaminer conducting the hearing, and denied bothmotions as to Respondent Transamerica withoutprejudice.On May 28, 1971, Trial Examiner Asher issued theattached Supplemental Decision in which he foundthat 17 claimants were entitled to backpay.3 Thereaft-er Respondent Transamerica filed exceptions to theSupplemental Decision and a supporting brief.4 TheGeneral Counsel filed limited cross-exceptions to theTrial Examiner's Supplemental Decision. On Septem-ber 2, 1971, Respondent Transamerica filed a supple-mental memorandum brief.5Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are,hereby affirmed. The Board has considered the TrialExaminer's Supplemental Decision, the exceptionsand briefs, and the entire record in this proceeding,and hereby adopts the findings,6 conclusions, andDravecky.5On June 8, 1971, theBoard issued an Order To ShowCause why theBoard should not receive evidence in the form of Social SecurityAdministration documents,or whyRespondent Transamerica should notbe permitted to file a supplementalbriefwith the Boardbased on saiddocuments.The GeneralCounsel, on June 15,1971, in a response to theBoard'sOrder To Show Causestatedthathe had no objection to thereceipt ofthe SocialSecuritydocuments attached to the Board'sOrder ortoRespondent Transamerica being permitted to file a supplemental briefbased on this exhibit.6 In section B, 2, (a), (ii),and fn.18 of his Supplemental Decision the194 NLRB No. 12 ASSOCIATED TRANSPORT CO. OF TEXAS, INC.63recommendation of the Trial Examiner, as modifiedherein.1.The Trial Examiner found, and we agree, for thereasons set forth in his Supplemental Decision thatTransamerica is a successor to Associated and thatboth are jointly and severally liable for all backpay tothe 17 claimants listed in the attached Appendix.We also find, however, that Transamerica is the"alter ego" of Associated. Thus, the record shows thatCalvin Barker, Sr., former president of Associated, indocuments filed with the Railroad Commission ofTexas, swore under oath that he "controls" Transam-erica. InJ.Howard Jenks, d/b/a Glendora Plumbing,?the Board found that a successor was an"alter ego"where the "principal investor in the new Company... the owner of [the predecessor] . . . remained incontrol." As the record shows that control of the twoRespondents has not changed, we find that Transam-erica is analter egoof Associated. Accordingly, wefind that the Trial Examiner's grant of the GeneralCounsel'smotion for judgment on the pleadingsagainst Respondent Associated is applicable as wellto Associated'salter ego,Transamerica.2.In its supplemental memorandum brief, Tran-samerica requested,inter alia,that the social securityrecords be ruled controlling as to any interim earningsnot testified to by claimant Leonard R. Dravecky or,in the alternative, if it appears that there arediscrepancies, that the hearing be reopened unlessDravecky waives said discrepancies. The GeneralCounsel and the Charging Party, having been servedcopies of Respondent Transamerica's supplementalmemorandum brief, have not responded thereto. Inthesecircumstances, and in the abence of anyobjection,we grant Respondent Transamerica'srequest to admit the documents into evidence8 anddeny its request to reopen the hearing.The use of such reports from the Social SecurityAdministration has been well recognized by theBoard and the courts .9 Accordingly, we find that thesocial security records are controlling as to interim'earnings of Leonard R. Dravecky where his testimonyisat variance with those records.We include asinterim earnings, however, those amounts testified toby Dravecky which are not included in the socialsecurity records.An analysis of these records shows certain discre-pancies in Dravecky's testimony as to the source andthe amounts of money he earned during certainquarters of the backpay period and we have modifiedthe amount of backpay due. We find that Dravecky isentitled to backpay as follows:1967--3 (3 weeks)Gross backpay due (3x155)465Less: interim earnings00Net backpay4654651967-4 (9 weeks)Gross backpay due (9x155)1,395Less:interim earningsKey Oil Company415415Net backpay9801968--1(1week)Gross backpay due155Less: interim earningsHardy Equipment Co.Key Oil Company 1082 10/M.W18062Net backpay01968-2 (13 weeks)Gross backpay due (13x155)2,015Less:interim earningsHardy Equipment Co.88Wilcox Construction Co.580668Net backpay1,347Trial Examiner inadvertently stated that certain events relatmg to Leonard10/ Contrary to the TrialExaminerwe includeR. Dravecky occurred in February and March 1970. The record shows that$180 asinterim earnings during this periodthese events took place in 1968. We hereby correct these inadvertent errors.7 172 NLRB No. 197.as it was reported by Key Oil Company to8The social security records are marked Resp. Exh. 3.the Social Security Administrationas wages.9 Cf.L.B.Hosiery Co, Incorporates99 NLRB 630, 638;East TexasSteel Castings Company, Inc,116 NLRB 1336, 1340. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARD1968-3 (11-1/2 weeks)'Grossbackpay due (11-1/2x155)1,783Less:interim earningsWilcox Construction Co.561561Net backpay1,2221968-4 (13 weeks)Grossbackpay due (13x155)2,015Less:interim earningsWilcox Construction Co.796Wyatt's Division, U.S.Industries122918Net backpay1,0971969-1(13 weeks)Gross backpay due (13x155)2,015Less:interim earningsWyatt's Division, U.S.Industries113North Loop Equipment Co.426Atlas Truck Lines42R. W. McKinney29Norman &Son Inc.16626,Net backpay1,3891969-2 (13 weeks)Grossbackpay due (13x155)2,015Less: interimearningsNorth LoopEquipmentCo.1,592R. W. McKinney2701.862Net backpay1969-3Gross backpay dueinterim earnings exceededgross backpay due1969-4 (4 weeks)Gross backpay due (4x155)Less:interimearningsHumble Oil & Refining Co. 11(Larson's EncoService Station)Net backpay62022815339211Social securityrecordsshow that Dravecky had interimearnings in amountsof $228 and $364 in 1969--4 and 1970-1, respectively, from Humble Oil &Refining Co., whereas Dravecky testified that he had interim earnings duringthese sameperiods from Larson's Enco Service Station. Since we are unableto resolve this conflict from the'record we direct the Regional Director toascertainwhether Larson's Enco Service Stationis a subsidiaryor lessee,etc., of Humble Oil & Refining Co. If that is so,then the backpay remains thesame.If the Regional Director determines that Dravecky receivedwages fromboth Larson's Enco and Humble Oil & Refining Co. during the period then hisbackpay should be adjusted accordingly.4 ASSOCIATED TRANSPORT CO. OF TEXAS, INC.1970-1(13 weeks)Gross backpay due (13x155)Less:interim earningsHumble Oil&Refining Co.-(Larson's Enco Service Station) LljCoulter & Bayett(C & B Truck &Material Services)Net backpay1970-2 (13 weeks)Gross backpay due (13x155)Less:interim earningsCoulter & Bayett(C & B Truck &Material Services)C.C. DeanL.O. BlockNet backpay1970-3 (13 weeks)Gross backpay due (13x155)Less:interim earningsL.O. BlockWillfulloss 7-1/2x155Net backpayTotal net backpay due through 1970---3SUPPLEMENTAL ORDERPursuant to Section 10(c) of the National RelationsAct, as amended, the National Labor Relations Boardhereby orders that Respondents, Associated Trans-portCompany of Texas, Inc., and TransamericaTransport, Inc., their officers, agents, successors, andassigns,shall pay to the employees involved in thisproceeding, as net backpay herein determined to bedue, the amounts set forth opposite their names in theattached Appendix, plus interest accrued to the dateof payment in accordance with the formula set forthinIsis Plumbing & Heating Co.,138 NLRB 716.APPENDIXWilliam E. Allen$ 877Marvin Lee Ayles93Joe T. Bailey788Clifford R. Buck871Thomas E. Courtney0Leonard R. Dravecky,8,9991Elmer H. Henry974Hollis Jack Holmes424Leonard C. Jenkins138Conda Muse443Hurles E. Pace483Harvey H. Sanders111Carl E. Satcher333C.W. Stone626364858165268949632863652,0151,222'7932,0151.3826332,0151,495520$8,991.00C.B. Trout130Roy L. Wiggins696David W. Williams1041This figure is backpay due through the third calendar quarter of 1970 .only. For this period Dravecky is entitled to backpay in the amount of$8,991.Net backpay from October 1, 1970, through January 26, 1971, thedate that Dravecky was offered reinstatement, is still to be determined-TRIAL EXAMINER'S SUPPLEMENTALDECISIONSYDNEY S. ASHER, Trial Examiner: On October 8, theBoard issued its Decision and Order directing AssociatedTransport Company of Texas, Inc.,' herein called Respon-dentAssociated,among other things, to make wholeWilliam E. Allen, Marvin L. Ayles, Joe Bailey, Clifford R.Buck,Thomas E. Courtney, Leonard R. Drevecky, ElmerH. Henry, H. J. Holmes, Leonard C. Jenkins, Conda Muse,Hurles E. Pace, Harvey H. Sanders, Carl E. Satcher, C. W.Stone, C. B. Trout, Roy Wiggins, and David W. Williamsfor their losses resulting from unfair labor practicescommitted by Respondent Associated in violation ofSection 8(a)(1) and (3) of the Act 2 On June 2, 1970, theUnited States Court of Appeals for the Fifth Circuitgranted the Board'smotion for judgment by default and onJune23, 1970,issued its Judgment enforcing the Board'sOrder against Respondent Associated, "its officers,agents,successors and assigns." 3iMr. Klepak filed an answer on behalf of Respondent Associated butwithdrew his appearance prior to the hearing and did not participatethereafter.2 173 NLRB No. 23.3N.LR.B v. Associated Transport Company of Texas, Inc.,No. 28469(C.A. 5). 66DECISIONS OF NATIONALLABOR RELATIONS BOARDA controversy having arisen over the amounts of backpaydue under the terms of the Board Order and court decree,on October 8, 1970, the Board's Regional Director forRegion 23 issued backpay specification and notice ofhearing setting forth the specific amounts of backpay whichthe General Counsel claims are due each of the claimants.Thisalleged,among other things, that RespondentAssociated ceased operations on or about December 15,1969, and that Transamerica Transport, Inc., herein calledRespondentTransamerica, is an "alter ego" and/or"successor" employer of Respondent Associated and, assuch, jointly and severally liable with Respondent Associat-ed in remedying the unfair labor practices found by theBoard. A copy of the backpay specification and notice ofhearingwas served upon each of the Respondents.Thereafter Respondent Associated filed an answer andRespondent Transamerica filed an answer and a firstamended answer. Respondent Associated's answer alleges,among other things, that Respondent Associated "ceasedactive operations in December 1969" and entered into acontract of sales with Transamerica on December 11, 1969,whereby Transamerica agreed to purchase "all trucks,trailers,auto parts, and office furniture owned byAssociated." Thereafter the General Counsel filed a motionto strike a portion of the answer of each Respondent, amotion that certain factual allegationsof the backpayspecifications (specific calculations of the amounts of netbackpay due) be deemed true and correct, and a motion forjudgment on the pleadings against both Respondents.Respondent Transamerica filed an opposition thereto. OnJanuary 14, 1971, Trial Examiner Arthur Leff issued rulingson General Counsel's motion to strike portion of answerandmotion for judgment on the pleadings. As toRespondent Associated, he granted the motion that specificcalculations of the amounts of net backpay due be deemedto be admitted as correct, and also granted the motion tostrike part of Respondent Associated's answer. The motionfor judgment on the pleadings against RespondentAssociated was "referred to the Trial Examiner conductingthehearing for such disposition as he may deemappropriate."As to Respondent Transamerica, TrialExaminer Leff denied both motions without prejudice.Pursuant to notice, a supplemental hearing was heldbefore me in Houston, Texas, on January 26 and March 9,1971.Allpartieswere given an opportunity to berepresented and to participate fully in the hearing. After theclose of the hearing the General Counsel and RespondentTransamerica filedbriefs,whichhavebeendulyconsidered.4Upon the record of the supplemental hearing, and frommy observation of the witnesses who testified' therein, Imake the following:FINDINGS OF FACTA.Liability of Respondent AssociatedAs mentioned above, Trial Examiner Leff ruled that thecomputations of the net backpay due each of the claimants4RespondentTransamerica'sbrief contains a request"that no TrialExaminer'sdecision be filed in this matter until such time as the SocialSecurityAdministration'sand other records relating tothe backpay ofLeonardDreveckybe furnished to counselforTransamerica and"be deemed admitted by Respondent Associated to be trueand that said Respondent be ... precluded fromintroducing any evidence at the hearing controverting saidallegations."As these allegations must be deemed to betrue, and as there is no further question of the liability ofRespondent Associated with regard thereto, the GeneralCounsel'smotion for judgment on the pleadings againstRespondent Associated, on which Trial Examiner Leffreserved ruling, is now granted. Accordingly, RespondentAssociated is liable for backpay to the various claimants inthe following amounts:1.William E. AllenGross weeklybackpay:J $104. Period:9/11/67through 7/13/68.1967--3 (3 weeks)Gross backpay (3 x $104)Less: Interim earnings(South Hampton Co.)$ 312Net backpay1711411967-4Grossbackpay (13 x $104)1,352Less: Interim earnings(YoungerBros.)608(TeamstersLocal No. 968)300908Net backpay4441968-1Gross backpay (13 x $104)1,352Less: Interimearnings(YoungerBros.)1.060Net backpay292Total$877In each remaining calendarquarter inhis backpayperiod, interim earningsexceeded gross backpay due.2.Marvin AylesGross weekly backpay: $121. Backpay period:9/11/67 through 11/10/68.1967-3 (3 weeks)Grossbackpay (3 x $121)$363Less:Interim earnings(Industrial Personnel)270Net backpay93Total$93In each remaining calendar quarter inhis backpay period, interim earningsexceeded gross backpay due.reasonable time for the preparation and filing of a supplemental Brief bycounsel for Transamerica be granted." The request is denied.5Computed in accordance with a formula described in thespecifications,to which neither Respondent objects. ASSOCIATED TRANSPORT CO. OF TEXAS, INC.6712 weeks)3.Joe T. Baileyd1969--3 (Gross backpay (12 x $88)Less:Interim earnings1,0560161sGross weekback:__y perio9/11/67 through 9/23/68.1967--3 (3 weeks)267(City of Beaumont)Net backpay.40Total $871Gross backpay (3 x $89)$-0-Less: Interim earnings267Net backpay.Thomas E. Courtney1967--4Grossweekly backva : $93. Backpay period:Grossbackpay (13 x $89)1,157Less: Interim earningslFowler)8409/'11/67 through 1/1/69.I(Erce317Net backpay19681n each calendar quarter during hisentire backpay period,interim earningsexceeded grossbackpay due.Gross backpay (13 x $89)1,157Less: Interim earnings(Ercel Fowler)494le Transport Co.) 459953(E6.Leonard R. DreveckyGross weekly backpay: $155. Backpay period:ag204Net backpaySeptember 11, 1967, throughpresent.Excepted periods: December 3, 1967, throughTotal$788In each remainingcalendar quarter inJanuary 26, 19968, February 24 throughMay 15, 1968, and July 17 through December 1,1969.his backpay period, interimearnings1967--3 (3 weeks)exceeded grossbackpay due.Gross backpay (3 x $155)$4654.Clifford R. BuckLess:Interimearnings-0-Net backpay$465Gross weekly backpay: $88. Backpay period:9/11/67 through 9/20/69.1967-4 (9 weeks)In 1967--3 (3 weeks only) interimearningsGross backpay (9 x $155)1,395Less:Interim earningsexceeded gross backpay due.(Key Oil Co.)415Net backpay9801967--4Grossbackpay (13 x $88)1,1441968-1 (4 weeks)Less: InterimearningsGross backpay (4 x $155)620(Adair Construction)120Less: Interimearnings(Beaumont Transit Co.)150(Key Oil Co.)180(Beaumont,Pound Dept.)625895(Hardy Equipment)82262Net backpay249Net backpay3581968--11968--2 (6 weeks)Grossbackpay (13 x $88)1,144Gross backpay (6 x $155)930Less: Interim earningsLess:Interim earnings(City of Beaumont)834(HardyEquipment)88Net backpay310(Wilcox Constr., Co.) 580668Net backpay2621968--2Gross backpay (13 x $88)1,1441968--3Less:Interim earningsGross backpay (13 x $155)2,015(Cityof Beaumont)1.001Less:Interim earningsNet backpay143(Wilcox Constr. Co.)561Net backpay1,4541968-3Gross backpay (13 x $88)1,1441968-4Less: Interim earningsGross backpay (13 x $155)2,015(Cityof Beaumont)1,015Less:Interim earningsNet backpay129(Wilcox Constr. Co.)796Net backpay1,2191968--4, 1969-1, & 1969-2,interim earnings exceeded grossbackpay 681969--lGrossbackpay (13 x $155)Less:Interim earningsDECISIONSOF NATIONALLABOR RELATIONS BOARD(North Loop Equipment)Net backpay1969--Gross backpay (13 x $155)Less:Interim earnings(North Loop Equipment)Net backpay2,0154251,5902,015In 1969-3 (2 weeks) interim earnings exceededgrossbackpay.1969--4 (4 weeks)Gross backpay (4 x X155)Less:Interim earnings(Larson's Enco)Net backpay6203201970--1Gross backpay (13 x $155)Less:Interim earnings(Larson'sEnco)320(C & B Truck Material) 858 1.178Net backpay2,0151970--2Grossbackpay (13 x $155)Less: Interim earnings(C & B Truck)(C. C. Dean)(L. 0. Block)Net backpay1970--3Gross'backpay (13 x $155)Less:Interim earnings(L.0. Block)Net backpay2,015300837115268949 1,3326832,0156321.383Total9 $9,9547.Elmer H. HenryGross weekly backpay: $89. Backpay period:September 11, 1967, through November 8,1968. In each of 1967--3 (3 weeks only),1967--4. and 1968--1, interim earningsexceeded gross backpay due.1968-2Grossbackpay (13 x $89)1,157-Less:Interimearnings(Jenkins Sand Co.)618Net backpay5391968--3Gross backpay (13 x $89)1,157Less:Interim earnings(Scurlock Oil Co.)33(Beard & 1a rtin)689722Net backpay868Total$974In 1968--4 (5 weeks only) interim earningsexceeded gross backpay due.8.Hollis Jack HolmesGross weekly backpay: $95. Backpay period:September 11, 1967, through June 10, 1968.1967-3 (3 weeks)Gross backpay (3 x $95)$285Less:Interim earnings(Burns Intl. Detective)249Net backpay361967--4Grossbackpay (13 x $95)1,235Less: Interimearnings(Burns Detective)1,036Net backpay1968--1Gross backpay (13 x $95)1,235Less: Interim earnings(Burns Detective)1.128Net backpay1968--2 (10 weeks)Gross backpay (10 x $95)950Less: Interim earnings(Burns Detective)Net backpay9.Leonard C. Jenkins43519910782Total$424Gross weekly backpay: $93. Backpay Period:September 11, 1967, through present.1967--3 (3 weeks)Gross backpay (3 x $93)$279Less: Interim earnings(.Maritime Guard)Net backpay19881In each calendar quarter from 1967-4through1970--3, withthe exception of1969--3, interim earnings exceeded gross backpay.1969--3Gross backpay(13 x $93)Less:Interim earnings(Maritime Guard)Net backpay$1,2091,15257TotalJ $1386Up to the end of1970-3only.Net backpay due thereafter notmcluded.7Up to the end of1970-3only.Net backpay due thereafter notincluded. ASSOCIATED TRANSPORT CO. OF TEXAS, INC.10.Conda MuseGross week)backpay:$105. Back a Period:September 11, 1967,through October 20,1966.Excepted period:September 13 throughNovember 15, 1967.1967--4 (6-1/2 weeks)Gross backpay(6-1/2 x,$105)Less:Interim earnings(Teamsters Local 968)Net backpay683650331968--1Grossbackpay (13 x $105)1,235Less: Interim earnings(Big Mack Trucking)655(Teamsters Local 988)300955Net backpay410Total $443In each remaining calendar quarter in hisbackpay period,interim earnings exceededgross backpay due.11.Merles E. PaceGross weeklybackpay:$95. Backpay period:September 11, 1967, through August 5, 1968.1967--3 (3 weeks)Gross backpay(3 x $95)$285Less: Interim earnings(Farm & Ranch Agri-Chemical) 223Net backpay571967--4Gross backpay(13 x $95)1,235Less:Interim earnings(Farm & Ranch)26(N.P.C., Inc.)47(Woodward Inc.)368(Younger Bros.)368809 426Net backpayTotal $483In each remaining calendar quarter in hisbackpay period, interim earnings exceededgross backpay due.12.Harvey H.SandersGross weekly backpay: $77. Backpay period:September 11, 1967,through February 12,1968.1967--3 (3 weeks)Gross backpay (3 x $77)$ 231Less: Interimearnings(John Dollinger, Jr.)32(Herman Weber)27(Carey Architectural Millwork) 77 136Net backpayFor 1967--4interim earnings exceeded grossbackpay.1968--1(6 weeks)Gross backpay(6 x $77)Less:Interim earnings(John Dollinger)Net backpay13.Carl E. Satcher462446699516Total$111Gross weeklybackpay:$97. BackpayPeriods:January 12 through January 19, 1967, andSeptember 11, 1967, throughMay31, 1968.1967--1(1week)Gross backpay (1 x $97)$97Less:Interim earningsNet backpayFor 1967--3. 1967--4. &1968--1interimearnings exceeded gross backpay.1968-2(9 weeks)Gross backpay (9x $97)Less:Interim earnings(Dixie Transport)43(South Hampton)594637Net backpay873236Total $33314.C. W. StoneGrossweekly backpay:$53. Backpayperiod:September 11, 1967, through February 13,1968.1967--3 (3 weeks)Gross backpay(3 x $58)$ 174Less: Interim earnings-00-Net backpay1741967--4Gross backpay (13 x $58)754Less:Interim earnings(TeamstersLocal 968)650Net backpay1968-1(6 weeks)Gross backpay(6 x $53)Less:Interim earningsNet backpay104Total $626 70DECISIONSOF NATIONALLABOR RELATIONS BOARD15.C. B. TroutGross weekly backpay: $130. Backpay periods:May 8 through May 15, 1967, and September 11,1967 through September 1, 1968.1967-2 (1week)Gross backpay (1 x $130)$130Less:Interim earnings-0-Net backpay130Total$130In each calendar quarterin the secondbackpay period, interim earnings exceededgross backpay due.16.Roy L. WigginsGrossweekly backpay: $95. Backpay periods:February 5 through February 12, 1967, andMarch 24, 1967, through March 31, 1969.1967-1(2 weeks)Gross backpay (2 x $95)Less:Interim earnings$ 190(Consolidated Freightways)111Net backpay1967-2Gross backpay(13 x $95)Less:Interim earnings(Leeway Motor Freight)29J. V. Harrison Truck)189(Consolidated Freightways)821,235(Texas Solvent$Chemicals)658958Net backpay1967-3Gross backpay (13 x $95)$1,235Less:Interim earnings(Texas Solvent)542(Pacific MolassesCo.)353895Net backpay79277340Total$696In each remaining calendar quarter in his`backpay period, interim earnings exceededgrossbackpay due.17.David W. WilliamsGross weekiy backpay: $104. Backpay period:February 5 through February 12, 1967.1967--1 (1 week)Gross backpay(1x $104)$104Less:Interim earningsNet backpay-0-$104Total$104B.Liability of Respondent Transamerica1.In generala.Facts as to successorshipAs the Board previously found, Respondent Associationis a Texas corporation with its principal office in Dallas,Texas,and previously operated terminals in Dallas,Houston, and Beaumont, Texas. The Dallas terminal wasclosed before December 15, 1969.RespondentAssociationwas, prior to December 15,8 engaged in the business oftransporting by truck petroleum, petroleum products, anddry bulk commodities. Respondent Transamerica filedArticles of Incorporation with the secretary of state ofTexas on December 3, and its corporate existence beganshortly thereafter. Its stated purposes include: "To engagein the business of truck transportation, whether as acommon carrier or otherwise."On December 11 both Respondents entered into acontract, to take effect on December 16, wherebyRespondent Associated sold all its tangible assets (tractors,trailers,parts, tools, office furnishings, etc.) and someintangible assets (prepaid insurance and utility deposits) toRespondent Transamerica in return for a promissory notein the sum of $2,500 and the assumption by RespondentTransamerica of liens outstanding on this equipment.Respondent Associated retained some intangibleassets,such as accounts receivable and a bank account.December 15 was the last date on which RespondentAssociated carried out its primary function of transportinggoods, and it did not retain any employees after that date.Thereafter, its only operation appears to have been to"phase out" its accounts receivable. It "retained one littleoffice in the corner" of its former principal office at 6840Forest Park Road, Dallas. No Certificate of Dissolution hasbeen filed by Respondent Associated, and it is still legallyin existance.On December 16 Respondent Transamerica beganoperations at all the former locations of RespondentAssociated, including 6840 Forest Park Road, Dallas.These were the same operations in which RespondentAssociatedhad engaged. There was no hiatus; theoperations continued without interruption when Respon-dent Transamerica took over. Respondent Associated hadoperated under two certificates issued by the RailroadCommission of Texas. Shortly after December 16 bothRespondents jointly applied to the Commission for leave totransfer these certificates to Respondent Transamerica. Thecommission ultimately approved the transfer.Calvin A. Barker was president and a stockholder ofRespondent Associated. He made all major managementdecisions. He has no financial interest or corporate office inRespondent Transamerica and is considered "retired." Hisson Calvin A. Barker, Jr. who had been on the payroll ofRespondent Associated, is currently general manager ofRespondent Transamerica. Adrian F. Peterson, at one-timevice president and a stockholder of Respondent Associated,became president, a director, and a stockholder ofRespondentTransamerica upon its inception.Edna8All dates hereafter refer to the year1969, unlessotherwise noted ASSOCIATED TRANSPORT CO. OF TEXAS, INC.71Frenzel, secretary-treasurer and a stockholder of Respon-dent Associated on and before December 15, becamesecretary-treasurer,a director, and a stockholder ofRespondent Transamerica upon its inception. There was nochange in her duties. Marc H. Richman, who had been onthe payroll of Respondent Associated at one time, becamevice president, a director, and a stockholder of RespondentTransamerica at its inception.The equipment used by Respondent Transamerica at firstwas confined to that which it had obtained fromRespondentAssociated.However, this property wasinsured by a different insurance carrier. RespondentAssociated did not acquire any replacement or additionalequipment for some time. At least at the Beaumontterminal, the tractors bore the name of RespondentAssociated painted on their sides until June 1970, when thename of Respondent Transamerica was substituted.As of December 1 Respondent Associated had about 5shop employees and employed 25 drivers, excluding leaseoperators. In addition to their regular pay (20 percent oftheir total revenue) those drivers who grossed $3,000 ormore inany month for the company had received a bonusof 1-1/2 percent, and those who earned $4,000 or more forthe company in any month had been paid a bonus of 3percent. All employees of Respondent Associated contin-ued to work in the same capacities for RespondentTransamerica without interruption,9 and the same is true ofthe terminal managers. Eventually, of course, there werechanges in personnel. The above-described system ofcompensation established by Respondent Associated for itsemployees, including the bonus, was continued in effect byRespondent Transamerica without change.10 After Decem-ber 15 the employees of Respondent Transamericacontinued to receive their pay in checks bearing Respon-dentAssociated'sname and drawn on RespondentAssociated's payroll bank account. Just how long thispractice continued is not clear.11 In addition, for some timeafter December 15 the quarterly reports for unemploymenttaxeslevied by the State of Texas were filled out in thename ofRespondentAssociated.This practicewaseventually changed, probably in April 1970.12After December 15 Respondent Transamerica served thesamecustomers who had previously been serviced byRespondent Associated. Eventually some old customerswere lost andsomenew ones acquired. For about 3 monthsthe printed waybills used by Respondent Transamericabore the name of Respondent Associated, but after thatperiod of time they were altered.Prior to December 15 Respondent Associated had9There is evidence tending to indicate that the terminal managers wereinstructed to have each employee fill out an application to work forRespondent Transamerica. However, Hollis J. Holmes, a driver in theBeaumont terminal, testified that he never filled out such an application.Although the General Counsel called for the production of suchapplications, it is not clear from the record whether they ever were, in fact,produced.10Respondent Associated had established a group health insuranceprogram for its employees, paid for entirely by the employees. It is notclear whether this program was continued by Respondent Transamerica.11Hollis J. Holmes, a driver employed at Respondent Transamenca'sBeaumont terminal, testified that he was still receiving his pay on checksdrawn on Respondent Associated 7s bank account as late as January 1971.On the other hand, Frenzel (who worked at Respondent Transamerica'sDallas office) testified that her paycheck was no longer drawn onentered into interlining agreements with certain othercarriers.These contracts continued to be honored byRespondent Transamerica for some time after December15. Ultimately, new agreements in Respondent Transameri-ca's name were executed.From its inception, Respondent Transamerica main-tained a separate bank account and its own set of financialrecords.However, as late as February 1970 its safetyengineer addressed a communication to its drivers on paperbearing Respondent Associated's name typed at the top.And untilMarch or April 1970 the dispatcher atRespondent Transamerica's Beaumont terminal continuedto answer the telephone by saying "Associated."b.Contentions and conclusions regardingsuccessorshipThe backpayspecification alleges, and the answers deny,thatRespondent Transamerica is an"alter ego"and/or"successor employer"of Respondent Associated, and assuch is jointly and severally liable with RespondentAssociated in remedying unfair labor practices found tohave been committed by Respondent Associated,includingbackpay.Respondent Transamerica,in its brief,strenuous-ly maintains that the General Counsel"did not prove thatRespondent Transamerica. . .isan alter ego and/orsuccessor employer of Respondent Associated."Respondent Transamerica points out in its brief thatthere was record evidence"that the continuityof custom-ers, employees and corporate name was temporary and dueto delayin approval of the transfer of operating permits."In addition Frenzel,a witness for the General Counsel,testified that Respondent Transamerica paid its employeeswith checks drawn on Respondent Associated'spayrollaccount,and filed quarterly tax returns in RespondentAssociated's name,onlytemporarily pending receipt of anemployer's identificationnumber from the FederalGovernment.13 Those arguments do not impress me. In thelightof the continuity of operations,the continuity ofemployment and the identical employee complement(including terminalmanagers),the identical customersserved, the identical interlining arrangements utilized, afidthe identical equipment used,I am convinced,and find,that the employing industry remained substantially un-changed and that Respondent Transamerica is a successoremployer of Respondent Associated.14InPerma Vinyl Corporation,et al.,the Board stated: 15We are persuaded that one who acquires andoperates a business of an employer found guilty ofRespondent Associated's accountby April 1970.12 It is not entirely clear whether the employees at Beaumont andHouston were advised of the change of ownership. Frenzel testified thatnotices were typed for posting at the terminals.But Holmes testified thathe never saw any such notice in Beaumont.13Respondent Transamerica produced no clear cut evidence of the dateon which it received word of the approval of the transfer of the permits, orreceived a Federal employer's identification number, although such proofpresumably was readily at hand. It is therefore difficult to determinewhether it acted promptly after receiving such information.14GoldenStateBottlingCompany, Inc., d/b/a Pepsi-Cola BottlingCompany ofSacramento and All American Beverages, Inc. d/b/a Pepsi-ColaBottling Co of Sacramento,187 NLRB No. 142.15 164 NLRB 968, 969, enfd.398 F.2d 544(C.A. 5). 72DECISIONSOF NATIONALLABOR RELATIONS BOARDunfair labor practices in basically unchanged formunder circumstances which charge him with notice ofunfair labor practice charges against his predecessorshould be held responsible for remedying his predeces-sor's unlawful conduct. [Fn. omitted.]When a new employer is substituted in the employingindustry there has been no real change in the employingindustry insofar as the victims of past unfair laborpractices are concerned, or the need for remedyingthose unfair labor practices. Appropriate steps must stillbe taken if the effects of the unfair labor practices are tobe erased and all employees reassured of their statutoryrights.And it is the successor who has taken overcontrol of the business who is generally in the bestposition to remedy such unfair labor practices mosteffectively.The imposition of this responsibility uponeven the bona fide purchaser does not work an unfairhardship upon him. When he substituted himself inplace of the perpetrator of the unfair labor practices, hebecame the beneficiary of the unremedied unfair laborpractices. Also, his potential liability for remedying theunfair labor practices is a matter which can be reflectedin the price he pays for the business, or he may securean indemnity clause in the sales contract which willindemnify him for liability arising from the seller'sunfair labor practices. [Fn. omitted.] ,****Our discussion thus far has dealt only with the bonafide purchaser of the employing enterprise. With respectto the offending employer himself, it must be obviousthat it cannot be in the public interest to permit theviolatorof the Act to shed all responsibility forremedying his own unfair labor practices by simplydisposingof the business. If he has unlawfullydischarged employees before transferring ownership toanother, he should at least be required to make wholethe dischargees for any loss of pay suffered by reason ofthe discharges until such time as they secure substan-tially equivalent employment with another employer.To the extent and in the manner indicated herein, theoffending employer and his successor share a joint andseveral responsibility in the matter of backpay.On November 17, 1969, Peterson, as vice president ofRespondent Associated, signed the "Notice to All Employ-ees" required by the Board's Order of October 8, 1968, anda certificate of posting submitted to the Regional Directorin compliance therewith. He is currently president ofRespondent Transamerica. In view of this fact it is foundthat Respondent Transamerica must be charged with noticeof the unfair labor practices committed by its predecessor.It follows that, under the teaching ofPerma Vinyl,bothRespondents are jointly and severally liable for thebackpay due the discriminatees, as found above,16 except16 In this posture of the case, I deem it unnecessary to determinewhether, as the General Counsel maintains, Respondent Transamerica isthe alter ego of Respondent Associated.17The General Counsel, in his brief, concedes that the original backpayspecification omitted interimearningsas follows:1968-4-U S Industries,thatRespondent Transamerica's liability to claimantDrevecky shall be limited as determined below.c.Findings as to commerceAt the hearing the General Counsel, the Union, andRespondent Transamerica stipulated, and it is now found,that between January 1 and November 1, 1970, RespondentTransamerica performed services valued at more than$50,000 for firms (such as Humble Oil and Gulf Oil) each ofwhich meets a jurisdictional standard of the Board. It isaccordingly concluded that Respondent Transamerica isengaged in commerce within the meaning of the Act, andthat its operations meet the Board's standards for theexercise of jurisdiction.2.In specific casesa.Leonard R. DreveckyAt the hearing the General Counsel, the Union, andRespondent Transamerica stipulated that all computationsof gross backpay and interim earnings contained in thebackpay specifications are true and correct, except that astoLeonardR.DreveckyRespondentTransamerica"reserves the right to show additional interim earnings,possibly, as well as other defenses, for instance, that Mr.Drevecky did not seek employment, or something of thatnature."The General Counsel, in his brief, agrees toincrease Drevecky's interim earnings in several respects.17In its brief, Respondent Transamerica raises five defensesin mitigation of backpay due.(i)Respondent Transamerica contends that Drevecky isnot entitled to backpay for any time prior to .November1967 because his inability to obtain a job during this periodwas due to a "hearing problem which made him unfit forwork." In this connection, Drevecky testified that, from thebeginning of his backpay period until he obtainedemployment with Key Oil Company in November 1967, heapplied for work as driver or mechanic at five differentfirms and was refused by all because of bad hearing. Heexplained: "I am hard of hearing at different times andstages.My ears plug up:" And he also testified that it is "thetype of thing that comes and goes." Furthermore, it is clearand I find that he had had this ear problem when he hadbeen employed by Respondent Associated, as far back as1965. At most, the record indicates an ailment which mighthave made it more difficult temporarily for Drevecky tofind suitable employment. But in disagreement withRespondent Transamerica, I find insufficient evidence tojustify a finding that Drevecky was physically "unfit forwork" and therefore "out of the job market" prior to hisemployment by Key Oil Company in November 1967.(ii)Drevecky broke his collarbone on December 3, 1967,and his doctor did not release him for work until May 15,1968. The backpay specifications exclude two parts of thisperiod,December 3, 1967, through January 26 1968, andFebruary 24 through May 15, 1968, but RespondentInc., $122;1969-1-Wyatt's Division, $210, and Atlas Truck Lines, $42.However, the record shows that Drevecky worked for Wyatt's Division forapproximately 3 weeks, at a weekly wage of$72.The figure forWyatt'sDivision should therefore be $216 instead of $210. ASSOCIATED TRANSPORT CO. OF TEXAS, INC.Transamerica maintains that the entire period should beexcluded.Drevecky was injured on the job while working for KeyOil.He drew workmen's compensation benefits for a while.But in addition an official of Key Oil told him to "be in theoffice and walk around" for which, in January 1968, KeyOil supplemented his workmen's compensation benefits bypaying him $180. Drevecky's testimony shows clearly thatthis was a donation:They gave me that on their own account to help mebecause they knew I was hard up. I didn't work even.... They felt sorry for my family and gave me so muchmoney every week to help feed my family.Theyhelped me out,but not as a salary. They gave mewhat is called a donation from the company.*****I didn't do no work when I was back there.In February 197018 Drevecky was injured in a busaccident. As a result, he was "sore" and "bruised up" forabout 3 weeks. Before Drevecky was released by hisphysician from the collar bone injury, he went to work forHardy Construction-probably in the last week of March1970-doing "just manual labor." He testified:Q.And your doctor cleared you on that?A. I was on temporary duty. I had to do,something,as long as I was on temporary duty, that is on myrecord.Q.My question is did your doctor clear you to dothat work?A. I didn't ask the doctor.Q. In other words you were capable of doing thatwork beforeyourdoctor cleared you?A. I was on temporary duty, so I figured, I wascapable of doing something.I conclude that the money Drevecky received from KeyOil as a donation should not be counted as interimearnings. I further conclude that from the time of hisaccident on December 3, 1967, until March 23, 1968, theapproximate date he began working for Hardy Construc-tion, he was physically unfit for work, and this period mustbe excluded. As for the period from March 23, 1968, whenhe started to work for Hardy Construction, until he wasreleased by his doctor on May 15, 1968, I find that despitethe doctor's delay' in releasing him, he was physically fit forwork, as shown by the fact that he actually did work forHardy Construction.Accordingly, this period will beincluded.(iii)In September 1968, while working for WilcoxConstruction Company, Drevecky fell off a roof because ofheat exhaustion. He was totally incapacitated for work for aweek, and his physical condition limited him to part-timework for a period of about an additional week. RespondentTransamerica argues in its brief that "the 6 days whichDrevecky was disabled and the 2 or 3 months which he was18Drevecky testified that it was before he worked for Hardy EquipmentCompany, and the record indicates that he started at Hardy in March197073partially disabled, should not be counted." But Drevecky'sdisability, total or partial, did not extend into the fourthcalendar quarter of that year. I conclude that 1 week oftotaldisability and another week of partial (50 percent)disabilitywould fairly reflect the extent of Drevecky'sincapacity. Accordingly, 1-1 /2 weeks should be excluded inthe third calendar quarter of 1968.(iv)Respondent Transamericamaintainsthat Dreveckyvoluntarilyquit the employ of Wilcox ConstructionCompany without adequate cause. After leaving Wilcox, hewent to work for U.S. Industries, Inc., and then for Wyatt'sDivision. The record is not clear as to how much time, ifany, elapsed after he quit Wilcox until he secured otheremployment. Assuming without deciding that he was notjustifiedin leavingWilcox, there is no way of determiningthe extent of the willfulloss causedthereby, if any.Respondent Transamerica further contends that Dre-vecky's backpay period should be tolled "during the timeshe voluntarily removed himself from the labor market forno good reason," specifically, after he quit the employ ofWyatt's Division "because of family problems." The recordshows that while Drevecky was working for Wyatt'sDivision his wife "had [him] picked up and put in ahospital" over Friday night, Saturday, and Sunday. OnMonday, when he was discharged from the hospital, hereturned to Wyatt's Division and discovered that he hadlost his job because he "didn't call in when [he] was to comein before." For about a month after that Drevecky was outof work. During this month, he applied for work at threerefineries, and was registered with the Texas EmploymentCommission. I conclude that he was separated from hisemployment at Wyatt's Division through no fault of hisown, but involuntarily, and that he thereafter madereasonable and adequate efforts to obtain new employ-ment.Therefore his backpay should not be tolled duringthis period.(v)Drevecky voluntarily left the employ of L. O. Blockafter about 5-1/2 weeks of the third calendar quarter of1970.19 He was being paid at the rate of $1.25 per load andhis gross weekly pay averaged between $115 and $120. Heworked fulltime,weather permitting.When asked why heleftBlock's employ, he replied: "I just went looking for abetter job." He further testified:There were a lot of things they did that I didn't like, forthe reason their truck equipment, you ask them to havesomething done to the truck and you couldn't get itdone.RespondentTransamerica contends thatDrevecky"voluntarily removed himself from the labor market and hisbackpay should be tolled from that point." Although undersome circumstances a discriminatee may be justified inattemptingto minimizebackpay loss by looking for a betterpaying job, the facts do not convince me that this was sucha case.I find that Drevecky quit Block's employ withoutsufficient justification and willfully incurred a loss. It doesnot follow, however, that his backpay should be tolled fromthat point. Instead, gross backpay due for1970-3will becontinued throughout that calendar quarter and interim19This figure is derived by dividing $632, his gross earnings in the third- calendar quarter of 1970, by $115, the average weekly gross pay. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDearningsto offsetgrossbackpay due will be computed as,"the amount of money he would have earned had heretained that job."20The parties stipulated at the hearing that Drevecky wasoffered reinstatement on January 26, 1971, thus ending hisbackpay period.Taking into consideration the original backpay specifica-tions and the above-described modifications, I calculateDrevecky's backpay through the end of the third calendarquarter of 1970 to be as follows:Gross weekly backpay: $155. Backpayperiod:September 11, 1967, through January 26,1971. Excepted periods: December 3, 1967,through March 23, 1968,September1, 1968,through October 10, 1968, and July 17through December 1, 1968.1967--3 (3 weeks)Gross backpay(3 x $155)$ 465Less: Interim earnings-0-Net backpay$4651967--4 (9 weeks)Gross backpay (9 x $155)1,395Less: Interim earnings(Key Oil Co.)415Net backpay1968--1 (1 week)Gross backpay (1 x $155)155Less:Interimearnings(Hardy equipment Co.)82Net backpay1968-2Gross backpay (13 x $155)2,015Less: Interim earnings(Hardy Equipment Co.) 88(Wilcox Constr. Co.) 580668Net backpay1968-3 (11-1/2 weeks)Gross backpay (11-1/2 x $155)1,783Less: Interim earnings(Wilcox Constr. Co.)561Net backpay1968-4Gross backpay (13 x $155)2,015Less: Interimearnings(Wilcox Constr. Co.) 796(U. S. Industries)122918Net backpay980731,3471,2221,0971969--1Grossbackpay (13 x $155)2,015Less: Interim earnings(Wyatt's Div.)216(North Loop Equipment)425(Atlas Truck Lines)42683Net backpay11,3321969-2Gross backpay (13 x $155)2,015Less: Interim earnings(North Loop Equipment)1,592Net backpay1969-3 (2 weeks)Interim earnings exceeded gross backpay. 211969-4 (4 weeks)Gross backpay (4 x $155)620Less: Interim earnings(Larson's Enco ServiceStation)320Net backpay3001970-1Gross backpay (13 x $155)2,015Less: Interim earnings(Larson's Enco ServiceStation)320(C & B Truck & Haterial)8581,178Net backpay8371970-2Gross backpay (13 x $155)2,015Less: Interim earnings(C & B Truck & Material)115(C. C. Dean)268(L. 0. Block)9491,332Net backpay6831970--3Gross backpay(13 x $155)2,015Less: Interim earnings(L. 0. Block)632Wilfullyincurred loss(7-1/2 x $155)863 1,495Net backpay520Total net backpay through 1970--3$9,279Drevecky's backpay from October 1, 1970,through January 26, 1971, is still to becalculated.21/ During this calendar quarter Dreveckyworked for North Loop Equipment Companyas he had in 1969--1 and 1969--2. He iscurrently suing that Company for $242 in'backpay (overtime). Should he recoverall or part of this amount, the receiptswill have to be allocated to the threecalendar quarters in question andpossibly some adjustments must be made.20Mastro Plastics Corporation,136 NLRB 1342, 1352,enfd. inpart 354F.2d 170 (CA. 2), cert. demed 384 U.S 972. ASSOCIATED TRANSPORT CO. OF TEXAS, INC.Drevecky's backpay from October 1, 1970, through January26, 1971, is still to be calculated.b.Leonard C. JenkinsAlthough the matter is not entirely clear, it appears fromstatements made by the General Counsel at the hearing thatJenkins was offered reinstatement in February 1971, andthat in the calendar quarters1970-4and1971-1his interimearningsexceeded grossbackpay due. Apparently theGeneral Counsel does not claim that any net backpay isdue Jenkins for these additional calendar quarters but onlyfor the $138 referred to above.RECOMMENDED ORDEROn the basis of the foregoing, it is recommended thatAssociated Transport Company of Texas, Inc., Dallas,Texas, and Transamerica Transport, Inc., Dallas, Texas,their officers, agents, successors, and assigns, shall jointlyand severally pay to each of the individuals listed below thesum of money appearing opposite his name, plus interest as75set forth inIsisPlumbing&HeatingCo.,138 NLRB 716,less deductions required by State and Federal laws:William E. Allen$877Marvin Lee Ayles93Joe T. Bailey788Clifford R. Buck871Thomas E. Courtney-0-Lenorad R. Drevecky229,954Elmer H. Henry974Hollis Jack Holmes424Leonard C. Jenkins138Conda Muse443Hurles E. Pace483Harvey H. Sanders111Carl E. Satcher333C.W. Stone626C.B. Trout130Roy L. Wiggins696David W. Williams10422This figure is backpaydue through the third calendarquarter of 1970only. Forthis period, Respondent Associated's liabilityshall be linuted tothe sum of$9,279 00. Net backpay fromOctober1, 1970, through January26, 1971,is still to be determined.194 NLRB No. 17